DETAILED ACTION

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, 16 and 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smorchkova et al. (2010/0184262).
Regarding claims 1 and 12, Smorchkova et al. teach in figure 5 and related text a semiconductor device, comprising: 
a substrate (not depicted); 
a GaN layer 408; 
an AIGaN layer 412, wherein the GaN layer is located between the substrate and said AIGaN layer; 

a central portion (a thin middle portion of contact 436) having a bottom surface in contact with a capping layer 444 formed on the AIGaN layer 412, 
an edge portion (the top left/right portion of contact 436) having a bottom surface, and 
an intermediate portion (the portion located between the central portion and the edge portion of contact 436) having a bottom surface, the intermediate portion being between said central portion and said edge portion, and
a passivation layer 414 located at least between said edge portion of said contact and said AIGaN layer 412, 
wherein said passivation layer 414 is not in contact with the bottom surface of said edge portion, and wherein said edge portion is spaced apart by an air gap from an upper surface of said passivation layer 414, 
wherein said upper surface of said passivation layer 414 is in contact with the bottom surface of said intermediate portion of said contact, and wherein the bottom surface of said intermediate portion in contact with said upper surface of said passivation layer 414 is larger than the bottom surface of said edge portion spaced apart from said passivation layer (since the bottom surface of said edge portion is chosen to be very narrow).




    PNG
    media_image1.png
    782
    905
    media_image1.png
    Greyscale

Regarding claim 16, Smorchkova et al. teach in figure 5 and related text a semiconductor device, comprising: 
a substrate (not depicted); 
a GaN layer 408; 
an AIGaN layer, wherein the GaN layer 412 is located between the substrate and the AIGaN layer; 
at least one contact 436 comprising 

an edge portion (the top left/right portion of contact 436) having a bottom surface, and 
an intermediate portion (the portion located between the central portion and the edge portion of contact 436) that is between the central portion and the edge portion; 
a passivation layer 442 located at least between the edge portion of the contact and the AIGaN layer and having an upper surface; and 
a sacrificial layer 414 formed of a material (silicon nitride) having a different density and etch rate than another material (AlN) forming the passivation layer 442 and having a gap forming portion, wherein the passivation layer 442 does not contact the bottom surface of the edge portion, and wherein the edge portion is spaced apart from an the upper surface of the passivation layer 442 by the gap forming portion of the sacrificial layer 414, 
wherein the bottom surface of the intermediate portion is larger than the bottom surface of the edge portion spaced apart from the upper surface of the passivation layer (since the bottom surface of said edge portion is chosen to be very narrow), and 
wherein the upper surface of the passivation layer 442 is in contact with the intermediate portion of the contact and the sacrificial layer 414 is spaced apart from the central portion by the intermediate portion.



    PNG
    media_image2.png
    782
    905
    media_image2.png
    Greyscale

Regarding claim 22, Smorchkova et al. teach in figure 5 and related text that said bottom surface of said intermediate portion has an entire length that is in contact with said upper surface of said passivation layer 414 (see annotated figure above).

Regarding claim 23, Smorchkova et al. teach in figure 5 and related text that an the upper surface of the passivation layer 414 is in contact with an entire length of the intermediate portion of the contact (see annotated figure above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5, 11, 13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smorchkova et al. (2010/0184262) in view of Makiyama (2008/0203541).Regarding claims 4-5 and 19, Smorchkova et al. teach in figure 5 and related text substantially the entire claimed structure, as applied to the claims above, except said passivation layer comprises silicon nitride, and said sacrificial layer comprises silicon nitride having a different proportion of silicon than said passivation layer, wherein said passivation layer comprises LPCVD silicon nitride and said sacrificial layer comprises PECVD silicon nitride, and wherein the passivation layer and the sacrificial layer are formed of silicon nitride having the different etch rates. Makiyama teaches throughout the specification that a passivation layer comprises silicon nitride, and a sacrificial layer comprises silicon nitride having a different proportion of silicon than a passivation layer, wherein said passivation layer comprises .
Makiyama and Smorchkova et al. are analogous art because they are directed to silicon nitride dielectric layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify Smorchkova et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form said passivation layer comprises silicon nitride, and said sacrificial layer comprises silicon nitride having a different proportion of silicon than said passivation layer, wherein said passivation layer comprises LPCVD silicon nitride and said sacrificial layer comprises PECVD silicon nitride, and wherein the passivation layer and the sacrificial layer are formed of silicon nitride having the different etch rates, in Smorchkova et al.’s device in order to provide better protection to the device and in order to improve the device characteristics.
Note that substitution of materials is not patentable even when the substitution is new and useful.  Safetran Systems Corp. v. Federal Sign & Signal Corp. (DC NIII, 1981) 215 USPQ 979.  

Regarding the process limitations of forming the silicon nitride and the silicon oxide by using LPCVD and PECVD processes, these would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced. Note that a "product by process" claim is directed to the product per se, no matter how 

Regarding claim 11, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form an opening in said passivation layer of Smorchkova et al.’ device for electrical contact of said central portion of said contact with said AIGaN layer, in order to be able to operate the device in its intended use.

Regarding claim 13, Smorchkova et al. teach in figure 5 and related text a High Electron Mobility Transistor (HEMT) having a source 418, a gate 436 and a drain 416, wherein said contact comprises one of said source, said gate and said drain.
Regarding claim 20, Smorchkova et al. teach in figure 5 and related text that the semiconductor device includes a high mobility electron transistor (HEMT) and further includes: 

wherein the Schottky contact further includes an intermediate portion that is between the central portion and the edge portion, and 
wherein the upper surface of the passivation layer is in contact with a bottom surface of the intermediate portion of the contact and the sacrificial layer is spaced apart from the central portion by the intermediate portion.  


Claims 6, 9-10, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smorchkova et al. (2010/0184262) and Makiyama (2008/0203541), as applied to the claims above, and further in view of Endoh et al. (2007/0267655).
Regarding claim 6, Smorchkova et al. and Makiyama teach substantially the entire claimed structure, as applied to the claims above, including said passivation layer comprises silicon nitride but except said further layer comprises PECVD silicon oxide.
Endoh et al. teach in figure 1 and related text that said passivation layer comprises silicon nitride 13 and said further layer comprises PECVD silicon oxide 14.
Makiyama, Endoh et al. and Smorchkova et al. are analogous art because they are directed to nitride layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify Smorchkova et al. because they are from the same field of endeavor.

Regarding claim 9, Smorchkova et al. and Makiyama teach substantially the entire claimed structure, as applied to the claims above, except explicitly stating that between said upper surface of said passivation layer and said edge portion of said contact said air gap comprises a separation that decreases towards said intermediate portion.
Endoh et al. teach in figure 1 and related text that between said upper surface of said passivation layer and said edge portion of said contact that is a separation that decreases towards said intermediate portion.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to provide separation between said upper surface of said passivation layer and said edge portion of said contact that decreases towards said intermediate portion in prior art’s device in order to adjust the device characteristics according to the requirements of the application at hand.
Regarding claim 10, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form said passivation layer to a thickness of less than 50 nanometres in prior art’s device in order to reduce the size of the device.
Regarding claim 14, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use prior art’s device as a Schottky barrier diode having an anode and a cathode, wherein said contact comprises one of said anode and said cathode, in order to use the device in application which requires a Schottky barrier diode.

Regarding claim 21, Smorchkova et al. and Makiyama teach substantially the entire claimed structure, as applied to the claims above, except the sacrificial layer includes a slope with an angle of 15 degrees, the slope being in contact with the edge portion.
Endoh et al. teach in figure 1 and related text that the sacrificial layer includes a slope with an angle, and wherein the slope being in contact with the edge portion. Endoh et al. do not explicitly sate that the slope has an angle of 15 degrees.  It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the sacrificial layer to include a slope with an angle of 15 degrees, in prior art’s device in order to adjust the device characteristics according to the requirements of the application at hand.




Response to Arguments
1.	Applicants argue that “With the Office Action's new annotation, FIG. 5 no longer shows that "the bottom surface of said intermediate portion in contact with said upper surface of said passivation layer is larger than the bottom surface of said edge portion spaced apart from said passivation layer" as recited in claim 1, from which claim 22 depends”.

1.	The new annotation of figure 5, the bottom surface of said intermediate portion in contact with said upper surface of said passivation layer is larger than the bottom surface of said edge portion spaced apart from said passivation layer, as required by claim 1, from which claim 22 depends.

2.	Applicants argue that the upper surface of said passivation layer is not larger than the bottom surface spaced apart from said passivation layer, as recited in the rejection because “the bottom surface of gate 436 (shown at reference 440 - outlined in dashed lines) is clearly much smaller than the bottom surface of gate 436 that is spaced apart (solid line) from dielectric layer 414”. 

2.	It is noted that the limitation of “the bottom surface of gate 436 is clearly much smaller than the bottom surface of gate 436 that is spaced apart from dielectric layer 414”, are not recited in claims 1 and 16, as argue by applicants, since the element “gate” is not recited in claims 1 and 16.


The PTO's construction here, though certainly broad, is unreasonably broad. The broadest- construction rubric coupled with the term "comprising" does not give the PTO an unfettered license to interpret claims to embrace anything remotely related to the claimed invention. Rather, claims should always be read in light of the specification and teachings in the underlying patent. See Schriber-Schroth Co. v. Cleveland Trust Co., 311 U.S. 211, 217 (1940) no logical consistency at all: it is truly random. No ordinary skilled artisan would interpret "the bottom surface of said intermediate portion in contact with said upper surface of said passivation layer is larger than the bottom surface of said edge portion spaced apart from said passivation layer" as recited in claims 1 or 16 thus.

3.	The claims require that the bottom surface of said intermediate portion in contact with said upper surface of said passivation layer is larger than the bottom surface of said edge portion spaced apart from said passivation layer.  The office defined the boundaries of the intermediate portion, the passivation layer and the edge portion.  Based on said definition, the structure of Smorchkova et al. now comprise the bottom surface of said intermediate portion in contact with said upper surface of said 
Furthermore, regarding applicants’ argument that “The PTO's construction here, though certainly broad, is unreasonably broad”, it noted that the claims are broad and not the office’s interpretation.  The claims recite the dimensions of the elements, such as edge portion, intermediate portion and central portion without any explicit boundaries.  Therefore, the claims can be interpreted by providing explicit boundaries to said elements.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 










O.N.								/ORI NADAV/
7/4/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800